Citation Nr: 1041104	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic 
strain of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for avascular 
necrosis, right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 and January 2010 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The November 2006 rating decision denied an 
increased rating for chronic strain of the  lumbar spine and the 
January 2010 rating decision an increased rating for avascular 
necrosis, right hip.

The issue of a rating in excess of 10 percent for avascular 
necrosis, right hip being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected chronic strain of the lumbar 
spine is manifested by disability tantamount to forward flexion 
greater than 30 degrees but not greater than 60 degrees.

CONCLUSION OF LAW

The criteria for a rating of 20 percent for low back strain have 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2006.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
It included the criteria for assigning disability ratings and for 
award of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its review of the issue on appeal and 
the text of the relevant portions of the VA regulations.

The Veteran was notified in correspondence dated in May 2006 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the lumbar spine issue on appeal were 
obtained in June 2006 and May 2009.  38 U.S.C.A. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examinations 
obtained in this case are adequate for rating purposes, as they 
were consider all of the pertinent evidence of record, the 
statements of the appellant, and provide the medical information 
necessary to apply the appropriate rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the rating 
question issue adjudicate herein has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

The Veteran contends that his service-connected chronic strain of 
the lumbar spine warrants a rating higher than 10 percent due to 
his pain and stiffness.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disability.  The Court has held 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  
As discussed in detail below, a staged rating is warranted in 
this claim.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Veteran's chronic strain of the lumbar spine is currently 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5237.  The Board acknowledges that 
the evidence shows that the Veteran has been diagnosed with 
degenerative disc disease; however, he is not service-connected 
for that disability, but only for a strain.  A VA medical opinion 
in September 2006 shows that the examiner was unable to opine as 
to whether the Veteran's degenerative disc disease was a 
continuation of the earlier diagnosed low back strain or a 
separate condition not related to that without resorting to mere 
speculation.  

Limitation of motion of the lumbar spine is evaluated using the 
General Rating Formula for Diseases and Injuries of the Spine.  
The General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  Under the new General Rating Formula, a 10 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40 percent evaluation is for application with forward flexion 
of the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation is 
for application when there is unfavorable ankylosis of the entire 
spine.

Note (1), which follows the rating criteria, provides that any 
associated objective neurological objective abnormalities, 
including but not limited to, bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

The Veteran was afforded a VA examination in June 2006.  He 
worked as a maintenance worker for the last ten years.  He 
reported continual pain rated as four to five on a level of one 
to ten (4-5/10) that went up to 8/10 when doing activities such 
as mopping a floor.  His gait was normal and he did not use 
canes, crutches, or walkers.  He missed work two times in the 
past couple of months because of his back for periods of three 
and two days.  He did not have flare-ups.  Range of motion 
testing revealed forward flexion to 62 degrees with pain; 
extension to 30 degrees with pain; left lateral flexion to 16 
degrees; right lateral flexion to 22 degrees; left lateral 
rotation to 24 degrees; and right lateral rotation to 30 degrees.  
All ranges were accompanied with pain rated as 8/10.  Right 
straight leg raising attempts were unsatisfactory due to pain and 
left straight leg raising was positive at 30 degrees.  Reflexes 
were 0 in the lower extremities and no other pathologic reflexes 
were elicited.  The Veteran was diagnosed with lumbar spine 
pathology with nerve root compression.  

The Veteran was afforded a second VA examination in May 2009.  
His claims file was reviewed.  The Veteran reported constant 
pain, with paresthesia radiating into his feet bilaterally.  The 
Veteran was still employed full-time, although he missed two to 
three days per week secondary to back pain.  He complained of 
weakness in his legs that had worsened over the last six months.  
There was no history of any bowel or bladder impairment.  There 
was no history of erectile dysfunction, numbness, paresthesias, 
leg or foot weakness, falls, or unsteadiness.  The Veteran had 
fatigue, decreased motion, stiffness, weakness, spasms, and pain.  
The pain was reported to be moderate in severity, constant in 
duration, and daily in frequency.  He reported radiating pain 
around the waist, groin, and legs bilaterally.  The Veteran also 
reported paresthesia in the feet.  He reported severe flare-ups 
that occurred weekly and lasted for hours.  Inspection of the 
spine revealed stooped posture, normal head position, symmetry in 
appearance, and a significantly antalgic gait.  There were no 
abnormal curvatures including gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, or 
thoracolumbar spine ankylosis.  There was no objective spasm, 
atrophy, pain with motion or weakness; there was objective 
guarding and tenderness on the left and right.  Tenderness and 
guarding were not severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  

Motor examination was 4/5 bilaterally for hip flexion, hip 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion, and great toe extension.  Muscle tone was normal and 
there was no atrophy.  Sensory examination was 2/2 bilaterally 
for vibration, pain (pinprick), light touch, and position sense.  
Reflex examination was 1+ bilaterally for knee and ankle jerk; 
plantar flexion was normal bilaterally.  Range of motion testing 
revealed flexion to 55 degrees; extension to 10 degrees; left 
lateral flexion to 15 degrees; left lateral rotation to 20 
degrees; right lateral flexion to 18 degrees; and right lateral 
rotation to 25 degrees.  There was objective evidence of pain on 
active ranges of motion.  There was objective evidence of pain 
following repetitive motion.  Range of motion testing after 
repetitive motion revealed flexion to 40 degrees; extension to 5 
degrees; left lateral flexion to 12 degrees; left lateral 
rotation to 15 degrees; right lateral flexion to 14 degrees; and 
right lateral rotation to 20 degrees.  Lasegue's sign was 
positive on both sides.  Other significant findings included 
bilateral positive straight leg raising at 40 degrees on right 
and 45 degrees on left; dorsiflexion of foot reproduced pain 
radiation.  

The Veteran lost four weeks from work in the last 12-month period 
due to back pain exacerbations.  It affected his occupational 
activities by causing decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, difficulty 
reaching, lack of stamina, weakness or fatigue, decreased 
strength, and lower extremity pain.  It had no effect on feeding, 
bathing, toileting or grooming; a mild effect on dressing; a 
moderate effect on chores, shopping, recreation, and traveling; 
and a severe effect on exercise and sports.  

Here, based on a review of the evidence, the Board finds that a 
20 percent rating is warranted for the duration of this appeal.  
At the June 2006 examination, the Veteran had forward flexion 
limited to 62 degrees.  As discussed above, a 20 percent rating 
requires forward flexion greater than 30 degrees but not greater 
than 60 degrees.  Nevertheless, based on the Veteran's complaints 
and treatment records, with consideration of additional 
functional loss due to pain, and when resolving reasonable doubt 
in favor of the Veteran, his lumbar spine disability may be 
viewed as equating to limitation of forward flexion to 60 degrees 
limitation of motion.  See 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 
4.59, 4.71a, DC 5237, DeLuca, 8 Vet. App. 202.  Additionally, at 
the May 2009 examination, his forward flexion was limited to 55 
degrees.

The Board observes that in the June 2009 SSOC, the RO 
acknowledged that the Veteran's range of motion met the criteria 
for a 20 percent rating, yet continued the 10 percent rating due 
to the Veteran having injured his back at work.  In this regard, 
the Board notes that the evidence shows that the Veteran injured 
his back at work and received Workman's Compensation for that 
injury.  In a December 2007 VA medical opinion, the examiner 
concluded that 50 percent of the Veteran's current permanent 
disability was due to his military service, and 50 percent was 
due to the work injury.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, although 
the examiner opined that 50 percent of the Veteran's disability 
was related to the work injury, VA regulations at 38 C.F.R. § 
3.102, require that reasonable doubt on any issue be resolved in 
the appellant's favor.  In this case, given that the medical 
opinion places the percent of symptomatology related to the 
Veteran's service and non-service injury in relative equipoise, 
and affording the Veteran the benefit-of-the-doubt, the Board 
finds that a 20 percent rating is warranted, notwithstanding the 
fact that at least part of the Veteran's disability is non-
service connected. 

Therefore Board concludes that the evidence of record more nearly 
approximates the criteria required for a 20 percent rating.  The 
Board also finds that a higher rating of 40 percent is not 
warranted at any time during this appeal as the evidence does not 
show that the Veteran has ever had forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or has been 
diagnosed with favorable ankylosis of the entire thoracolumbar 
spine.

Additionally, the evidence does not show that he has neurological 
objective abnormalities, including but not limited to, bowel or 
bladder impairment.  The Board acknowledges that the Veteran has 
pain that radiates to his legs.  Additionally, post-service 
medical records beginning in October 2007 show a diagnosis of 
radiculopathy.  However, although an electroneuromyograph (EMG) 
in February 2009 was abnormal, there was no radiculopathy related 
to the lumbar spine.  Additionally, the May 2009 examination 
showed a normal sensory examination, and although motor strength 
was reduced to 4/5, the evidence does not show an objective 
neurological abnormality.  Therefore, a separate rating for 
objective neurologic abnormalities is not warranted.

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the low back strain disability has resulted 
in frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the Veteran's 
low back strain disability has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected low back 
strain.  Thus, the question of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU rating) has not been raised.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

ORDER

Entitlement to a 20 percent rating, but no higher, for chronic 
strain of the lumbar spine is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the issue of entitlement 
to a rating in excess of 10 percent for avascular necrosis, right 
hip.  The RO denied the Veteran's claim in a January 2010 rating 
decision; only the rating decision is included in the Veteran's 
claims file.  According to the VA's appeals tracking data base, 
the Veterans Appeals Contact and Locator System (VACOLS), the 
Veteran filed a timely notice of disagreement (NOD) in February 
2010 followed by a timely Substantive Appeal in August 2010.  It 
appears that since the Veteran's claim for an increased rating 
for his chronic strain of the lumbar spine was certified to the 
Board in January 2010 and therefore, his claims file was 
transferred to the Board, a temporary file was created for the 
Veteran's right hip claim.  Since the filing of a timely NOD 
initiated appellate review on that issue, see 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997), and since a Substantive 
Appeal was filed, the Board finds that it properly has 
jurisdiction over this issue.  However, the temporary claims 
folder is not of record.  Therefore, a remand is necessary so 
that any temporary claims folder can be associated with the 
record.

Accordingly, the case is REMANDED for the following action:

The AMC should request from the St. Louis, 
Missouri RO any temporary files of the 
appellant that it may have in its possession 
and said temporary files should be 
incorporated into the claims folder.  If 
there are no temporary files, this fact 
should be noted in the record. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


